Citation Nr: 1229344	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  10-28 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection of a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from March 1972 to April 1974.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the matter was later transferred to the Baltimore, Maryland RO. 

The Veteran was afforded a Central Office haring before the Board in October 2011.  A transcript of the testimony provided at that hearing has been associated with the record. 

Although the RO apparently reopened the claim in the rating decision on appeal, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

The issue of entitlement to service connection for a back condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2004 decision, the RO last denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for a back condition, and following notice of this decision, the Veteran did not appeal by filing a Notice of Disagreement.

2.  Evidence received since the final March 2004 rating decision relates to an unestablished fact necessary to substantiate the claim and it raises a reasonable possibility of sustaining the claim on appeal.


CONCLUSIONS OF LAW

1. The RO's March 2004 denial is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received since the March 2004 denial, and the claim of entitlement to service connection for a back condition is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to the reopening of the Veteran's claim, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 Vet. App. 1 (2006).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. 38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2011).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

As noted above, the appellant's application to reopen a claim for service connection of a back condition was previously denied in March 2004.  The RO denied the claim on the grounds that new and material evidence had not been submitted relative to the basis for the denial, particularly evidence relating to the unestablished nexus between service and a back disability.  The Veteran did not appeal this determination and it is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

At the time of the March 2004 rating decision the evidence of record consisted of the Veteran's available service treatment records, VA medical records, his claim and private treatment records.  The available medical evidence noted a history of treatment for a low back condition, as well as the Veteran's provided history of both in-service and post-service injury to the back.  The RO denied the application to reopen on the grounds stated above.

New and material evidence has been received.  In particular, the Board notes that the Veteran submitted a medical opinion from Dr. Boas dated in April 2007.  In the opinion Dr. Boas relates that the Veteran had suffered "severe back pain" since an in-service injury and that he had followed the Veteran since 1978, when he presented complaining of back pain while working full time in an envelope factory.  Dr. Boas stated that it was his belief that the Veteran's "severe back pain" is "probably a direct result of the trauma to his low back received from the injury that occurred in 1972."   New and material evidence need not be received as to each previously unproven element of a claim.  Shade, supra.  Accordingly, as this evidence was not of record and relates to the unestablished element of a nexus between a current disability and service, the claim is reopened as this is new and material evidence.  The underlying claim is addressed below in the remand section.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a back condition and the claim is reopened; to this extent only is the appeal granted.


REMAND

The Veteran has related that he injured his back in 1972 in service when he was involved in an accident where he fell off of a truck during basic training.  There appear no records of this incident within the available service treatment records.  However, the Board does note the presence of a Health Record - Abstract of Service, which notes an apparent history of treatment from March 24, 1972 to May 10, 1972, at Fort Dix, New Jersey, during which the Veteran would have been in basic training.  Moreover, a June 1973 service treatment record documents a history of an auto accident with a complaint of low back pain and an assessment of low back strain.  

The Board has considered referring this case to the Veterans Health Administration (VHA) for a medical opinion concerning the etiology of the Veteran's low back disability, as the aforementioned history coupled with Dr. Boas's opinion suggests that the Veteran may have a low back disability attributable to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, because the injury itself is not documented, the Board feels that a VA examination is the best means of obtaining an etiological opinion, particularly as the examiner would certainly benefit from any history provided by the Veteran.  Accordingly, the claim is remanded to afford the Veteran a VA examination.  

Lastly, at his Board hearing the Veteran noted that his personnel records had not been obtained.  Upon remand, the AMC/RO should attempt to obtain these records.  When obtaining records in Federal custody, VA must make as many requests as are necessary to obtain relevant records, until VA concludes that further efforts to obtain these records are futile.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's service personnel records.  Perform any and all follow-up as necessary, and document negative results.

2.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the presence, nature and likely etiology of any disability of the back.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

Based upon the examination, a review of the record, and the Veteran's description of the nature of his in-service injury and his symptomatology since service, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disability of the back is attributable to service, particularly the Veteran's reported history of injury to the low back service, as opposed to any post-service history of injury or disease.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

3.  After the development requested above has been completed to the extent possible, the AMC/RO should again review the record.  If the claim on appeal remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


